     Case 2:20-cv-00359-RFB-NJK Document 7 Filed 10/14/20 Page 1 of 3


1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      MICHAEL GERARD CEPEDA,                            Case No. 2:20-cv-00359-RFB-NJK
4
                                      Plaintiff,                      ORDER
5            v.

6     MUNOZ, et al.,

7                                Defendants.

8

9
10   I.     DISCUSSION

11          According to the Clark County Detention Center inmate database, Plaintiff is no

12   longer incarcerated. However, Plaintiff has not filed an updated address with this Court.

13   The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party

14   must immediately file with the court written notification of any change of mailing address,

15   email address, telephone number, or facsimile number. The notification must include

16   proof of service on each opposing party or the party’s attorney. Failure to comply with this

17   rule may result in the dismissal of the action, entry of default judgment, or other sanctions

18   as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff until

19   Friday, November 13, 2020, to file his updated address with this Court. If Plaintiff does

20   not update the Court with his current address by Friday, November 13, 2020, the Court

21   will dismiss this action without prejudice.

22          Additionally, the Court denies the application to proceed in forma pauperis for

23   prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court

24   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

25   by Friday, November 13, 2020, or pay the full filing fee of $400.

26          The Court also grants Plaintiff’s motions to amend (ECF Nos. 3, 4) and will screen

27   the amended complaint (ECF No. 4-1) if Plaintiff timely updates his address and files an

28
     Case 2:20-cv-00359-RFB-NJK Document 7 Filed 10/14/20 Page 2 of 3


1    application to proceed in forma pauperis by a non-prisoner. The Court denies the motion

2    for a copy of all federal rules (ECF No. 5).

3           The Court also denies the motion for appointment of counsel (ECF No. 6) without

4    prejudice at this time. A litigant does not have a constitutional right to appointed counsel

5    in 42 U.S.C. § 1983 civil rights claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th

6    Cir. 1981). Pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney to

7    represent any person unable to afford counsel.” However, the court will appoint counsel

8    for indigent civil litigants only in “exceptional circumstances.” Palmer v. Valdez, 560 F.3d

9    965, 970 (9th Cir. 2009) (§ 1983 action).          “When determining whether ‘exceptional

10   circumstances’ exist, a court must consider ‘the likelihood of success on the merits as

11   well as the ability of the petitioner to articulate his claims pro se in light of the complexity

12   of the legal issues involved.” Id. “Neither of these considerations is dispositive and

13   instead must be viewed together.” Id. In the instant case, the Court has reviewed the

14   amended complaint and does not find exceptional circumstances exist to warrant the

15   appointment of counsel.

16   II.    CONCLUSION

17          For the foregoing reasons, it is ordered that Plaintiff will file his updated address

18   with the Court on or before Friday, November 13, 2020.

19          It is further ordered that Plaintiff’s application to proceed in forma pauperis for

20   prisoners (ECF No. 1) is denied as moot.

21          It is further ordered that the Clerk of the Court will send Plaintiff the approved form

22   application to proceed in forma pauperis by a non-prisoner, as well as the document

23   entitled information and instructions for filing an in forma pauperis application.

24          It is further ordered that on or before Friday, November 13, 2020, Plaintiff will

25   either: (1) file a fully complete application to proceed in forma pauperis for non-prisoners;

26   or (2) pay the full filing fee of $400.

27
28


                                                    2
     Case 2:20-cv-00359-RFB-NJK Document 7 Filed 10/14/20 Page 3 of 3


1           It is further ordered that, if Plaintiff fails to timely update his address and submit an

2    application to proceed in forma pauperis by a non-prisoner, the Court will dismiss this

3    case without prejudice.

4           It is further ordered that the motions to amend (ECF Nos. 3, 4) are granted.

5           It is further ordered that, if Plaintiff timely updates his address and submits an

6    application to proceed in forma pauperis by a non-prisoner, the Court will screen Plaintiff’s

7    amended complaint (ECF No. 4-1).

8           It is further ordered that the motion for a copy of the federal rules (ECF No. 5) is

9    denied.

10          It is further ordered that the motion for appointment of counsel (ECF No. 6) is

11   denied without prejudice.

12
            DATED: October 14, 2020.
13

14
                                                                                             ___
15                                               UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                    3
